COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-391-CV
 
 
IN
RE BARBARA LEWIS, INDIVIDUALLY,                                  RELATORS
AS NEXT FRIEND OF COLTON
LEWIS, 
AND AS REPRESENTATIVE OF
THE 
ESTATE OF JOHN LEWIS,
DECEASED, 
VIRGINIA ASSELIN, TILMAN
HEIN, JOE MOYA
 
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relators=
petition for writ of mandamus, emergency motion for temporary relief, and real
party in interest=s response to the motion and is
of the opinion that relief should be denied. 
Accordingly, relators=
petition for writ of mandamus and emergency motion for temporary relief are
denied.
 
 




Relators shall pay all costs of this
original proceeding, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  DAUPHINOT, GARDNER, and MCCOY, JJ.
 
DELIVERED:  November 12, 2009




    [1]See
Tex. R. App. P. 47.4.